Citation Nr: 1747450	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for herniated discs, lumbar spine.

3.  Entitlement to a rating in excess of 30 percent for chronic migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1980.

The appeal for service connection comes to the Board of Veterans' Appeal (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for COPD and herniated discs of the lumbar spine.  

In a September 2011 rating decision, the Houston, Texas RO granted service connection for chronic migraines and assigned an initial evaluation of 30 percent effective February 10, 2009.  Jurisdiction is currently with the RO in Houston, Texas.

The Veteran died in November 2013 while his appeal was pending.  The appellant is his surviving spouse.  In September 2014, the RO accepted the appellant as a substitute.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


FINDINGS OF FACT

1.  COPD did not manifest in service or for many years thereafter, and is not etiologically related to service.

2.  Herniated discs of the lumbar spine did not manifest in service or for many years thereafter, and are not etiologically related to service.

3.  Resolving reasonable doubt in favor of the Veteran, since the grant of service connection, chronic migraines have manifested with symptoms that more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for herniated discs, lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  The criteria for an initial rating of 50 percent, and no higher, for chronic migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The list of chronic diseases includes arthritis, but not COPD.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

A. COPD

The appellant asserts that the Veteran's COPD was related to service.  

A review of the Veteran's service treatment records discloses no diagnosis for a chronic respiratory or pulmonary condition.  A May 1979 chest x-ray showed normal lung field with examination showing a clear chest.  The service records show one incident of upper respiratory infection (URI) with cough, sore throat and sinus congestion in October 1979.  In January 1980 a chest exam showed clear breath sounds.  Upon separation from service, a June 1980 Report of Medical History shows the Veteran reported he was in good health.  He denied shortness of breath, chronic cough, pain or pressure in the chest.  The discharge physical examination did not include a diagnosis of COPD or note any respiratory abnormality at separation.

After service, the Veteran was treated for an URI in June 1998.  In July 2005, the Veteran was treated for respiratory pain with worsening cough, night cough with whitish phlegm, and shortness of breath upon exertion.  The clinician noted that the Veteran was a smoker who previously smoked 3 packs a day and is down to 6 to 8 cigarettes daily.  The clinician gave a diagnosis of chronic asthma aggravated by smoking.  A September 2011 VA treatment record indicates that COPD was added to the Veteran's problem list as a diagnosis in March 2008.  The treatment records also indicate that the Veteran smoked anywhere from half a pack to three packs per day beginning in 1971 until 2013.  See September 2011 and May 2013 treatment records.

In August 2015, the Veteran's claims file was reviewed by a VA examiner.  After an extensive review of the Veteran's medical records, the examiner opined that the Veteran's COPD was less likely than not related to military service.  The examiner noted that there was only one record of URI with cough, sore throat, and congestion in service and no objective evidence of respiratory complaints after this time.  Furthermore, the Veteran did not report respiratory issues on his separation exam; chest x-ray and lung exam was normal at separation; and there was no record of chronic respiratory condition within one year of military separation.  In fact, the earliest records of post-service respiratory issues date from 1998 with the first reported diagnosis of COPD in 2008.  The examiner noted that the Veteran has received various diagnoses of pulmonary conditions including COPD, asthma, and URI.  The examiner explained that COPD is distinguishable in presentation from asthma and URI.  Specifically, COPD presents as emphysema or chronic bronchitis with shortness of breath, dyspnea on exertion, and cough with sputum production with possible wheezing; but COPD is not associated with sinus congestion or sore throat.  The examiner explained that the Veteran's symptoms in service are consistent with those of URI, not COPD.  The examiner also noted that for many years after separation, there was no chronicity of respiratory symptoms consistent with COPD.  Lastly, the examiner noted the Veteran's heavy tobacco use is a significant risk factor for development of COPD; thus, tobacco use is more likely than not the cause of the Veteran's COPD.

The Board finds the opinion of the August 2015 examiner to be probative because she has the appropriate training, expertise and knowledge to evaluate the claimed disability.  The examiner provided a thorough and cogent rationale for her finding and opinion, which included consideration of the Veteran's reported symptoms both during and after service, and the post-service clinical history.  Furthermore, the examiner also reviewed the entire claims file.  There are no competent opinions to the contrary.

The competent, probative evidence in this case weighs against service connection.  The August 2015 VA opinion is highly persuasive for the reasons previously noted, and is unfavorable on the question of causal nexus.  The Board has considered the appellant's contentions and sincere belief that the Veteran's COPD was related to service.  However, as a lay person she is not competent to diagnose a particular chronic respiratory disease or determine its etiology.  She has not otherwise demonstrated possession of the requisite medical knowledge, training, or experience needed to do so.  Therefore, her lay opinions are neither competent nor probative evidence with respect to determining etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no competent evidence linking the Veteran's diagnosis of COPD to military service, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Herniated Discs, Lumbar Spine

The Veteran seeks service connection for herniated discs, lumbar spine.  The Veteran previously related this condition to service, particularly a January 1980 in-service injury.  See February 2009 VA 21-4138.

Service treatment records show that the Veteran was treated for musculoskeletal pain.  In May 1979, the Veteran reported slipping while climbing down a ladder and landing on his lower back and buttocks.  The examination at that time revealed no apparent abrasions or contusions to the lower back.  The clinician noted that the discomfort was in the lower abdominal region and tenderness of the ribs was due to an old fracture, assessing a diagnosis of abdominal strain.  In October 1979, the Veteran reported low back pain brought on by football practice.  Examination revealed full range of motion, no sign of trauma or deformity; a diagnosis of muscle soreness was given.  A May 1980 service treatment record also refers to possibly broken ribs treated in the brig with a back brace.  In a June 1980 separation examination, the Veteran endorsed recurrent back pain.  A clinical evaluation of the Veteran did not reveal any abnormality of the spine or other musculoskeletal issues.  

Post service treatment records are silent for mention of back issues for years after separation.  See VA treatment records from September 1999 and October 2005; and May 2006 VA neurological examination.

In July 2007, chronic back pain was added to the Veteran's problem list In February 2008 treatment records, the Veteran reported that he suffered a trauma to the head and lower back one week prior.  Imaging of the lumbar spine showed decreased signal throughout the bone marrow and disc protrusion.  In December 2008, the Veteran reported back spasms.  A May 2012 imaging of the chest showed degenerative changes to the spine without an associated diagnosis.

The Veteran was afforded a VA examination in February 2011.  At the examination, he reported chronic low back pain and stiffness.  The examiner reviewed the claims file and noted the two in-service complaints of back pain which were assessed as muscle soreness and abdominal strain.  The examiner further noted that review of the evidence indicated that the Veteran had a workman's compensation injury involving his back in 2005 and this appears to be when all of the problems started.  Upon physical examination, the examiner further noted that current testing showed only minimal disc degeneration at the lower thoracic and upper lumbar spine.  The examiner noted there were several Waddell's indicators upon physical testing and the Veteran was "totally histrionic and psychosomatic."  Based on the review of the claims fiel and physical examination, the examiner concluded that the Veteran back condition is not caused by or the result of military service.  In formulating this opinion, the examiner explained that the Veteran really sustained no significant problems with the back when he was in the military.  While he was seen one time after football practice, and did complain about the back after a fall, he was diagnosed with an abdominal strain at that time.  Also, based on the clinical testing, there was really no indication of positive physical findings of a back problem.  Current x-rays show he does not even have disc degeneration except in T12-L1 and L3 and he was asymptomatic, other than the noted Waddell's factors.

The Board finds the opinion of the February 2011 examiner probative because the examiner has the appropriate training, expertise and knowledge to evaluate the Veteran's back disability.  Furthermore, the examiner also reviewed the entire claims file and conducted an examination of the Veteran.  The examiner also considered the Veteran's reported in-service and post-service history and provided an unequivocal nexus opinion supported with cogent rationale.  There are no competent opinions to the contrary.

The probative evidence of record fails to establish that the Veteran's current condition began in service or is otherwise related to service.  The February 2011 VA opinion is competent and probative for the reasons noted above, and is unfavorable on the question of causal nexus.  Although the Veteran reported recurrent back pain in service, there is no credible evidence supporting a chronicity of symptomatology for many years post-service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  Service connection for herniated discs, lumbar spine is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has a 30 percent rating for migraine headaches under Diagnostic Code (DC) 8100.  Under DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a (maximum) 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

The Board notes that in assigning a disability rating, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the rating criteria under 38 C.F.R. § 4.124a, DC 8100, do not explicitly contemplate the ameliorative effects of medication, the assigned rating for migraines should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

During the appeals period, the Veteran reported severe migraine headaches requiring imitrex injections.  See February 2011 VA treatment records.  Treatment records also indicate consistent reliance on medication for the condition.  See VA treatment records from September 2012, November 2012, and March 2013.  

The Veteran was afforded a VA neurological examination in February 2011.  At the examination, the Veteran reported that post-service migraine headaches have reduced in duration and frequency since separating from service.  During service, he experienced daily migraine headaches. The Veteran reported symptoms that are dominantly in the left hemicranial, severe in intensity, and sharp/throbbing in character.  They are associated with nausea, diarrhea, blurred vision, photophobia, and phonophobia.  The Veteran reported that migraine headaches lasted for 2 minutes after an Imitrex injection.  The headaches occurred 2 to 3 times a month in the past 12 months, and most attacks were prostrating.  The Veteran also indicated that he retired from trucking in 2008, due to a combination of his migraines, COPD and chronic low back pain.  While working he would have to take occasional brief break from work to treat his headaches (but the headaches did respond promptly to Imitrex injections).

VA obtained an addendum opinion and examination in March 2011 in order for the examiner to review the claims file.  The examiner noted that the Veteran reported no change in type of symptoms since the February 2011 examination; he continued to experience severe left hemicranial headaches associated with nausea, diarrhea, blurred vision, photophobia, dizziness and phonophobia.  The Veteran noted that he had lost consciousness on a few occasions.  He stated that the headache responds promptly to Imitrex injections and resolved within a couple of minutes.  He noted the migraine headaches occur 2 to 3 times per month.  His headaches had reportedly improved over time.  The examiner indicated that the Veteran was re-examined in connection with the addendum opinion and there was no change in his neurologic examination.

In February 2012, the Veteran was afforded another VA examination in relation to this claim.  The examiner reviewed the claims file and examined the Veteran.  At the examination, the Veteran reported pain to the left side, with associated nausea, sensitivity to light and sound, and changes in vision.  The Veteran reported an increased frequency of headaches due to stress because he has run out of Imitrex.  The Veteran stated the Imitrex resolves the headaches in just a few minutes, but without the medication, the headaches last 30-90 minutes.  The examiner noted that on current examination, the reported duration of the headaches was less than 1 day.  He experienced characteristic prostrating attacks more than once per month, but they were not characterized as "very frequent prostrating and prolonged attacks of migraine headache pain."  

The Veteran reported that he has not worked as a truck driver since 2008 due, in part, to migraines.  The examiner further noted that the Veteran also had a prolonged and consistent history of cocaine abuse which likely interfered with his ability to maintain employment.  For example, it was noted that urine drug screens at the VA facility in the last 2 years were positive for cocaine on 9 of 11 occasions; the most recent test was in September 2011 and was positive.

A VA treatment record dated February 2012 shows the Veteran stated that he achieved good relief from the Imitrex injection he receives from VA.  Another treatment note shows the appellant had spoken with a nurse and stated that she had given the Veteran an Imitrex injection the prior night for his headache, and relieved the headache.

As noted, a 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  Based on the evidence presented, an initial rating in excess of 30 percent rating is not warranted.

The Veteran is competent to report the frequency and severity of the headache symptoms he experienced.  These headaches were mostly prostrating due to symptoms such as nausea, diarrhea, blurred vision, photophobia, and phonophobia.  Further they reportedly occurred at least 2-3 times a month prior to February 2009, and increased in frequency beginning in 2011.  The Veteran reported that without medication, his headaches typically would last 30-90 minutes, but did note that he only had to take occasional brief breaks from work to treat his headaches as the medication was effective.  

Taking into consideration the Veteran's reported headache symptoms when he was not taking medication and affording him the benefit of reasonable doubt, the Board finds that his migraines would likely have been capable of being "productive of severe economic inadaptability" in the absence of his prescribed headache medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

The Board has considered the 2012 VA examiner's opinion that the Veteran's prolonged and consistent history of cocaine abuse likely interfered with his ability to maintain employment; however, no quantitive opinion was offered as to the economic impact from the headaches in the absence of noted drug use.  Finally, the Veteran reported that he had retired at least in part, due to the frequency and severity of his migraines.   

Accordingly, an initial rating of 50 percent rating is warranted after all reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for COPD is denied.

Service connection for low back condition with herniated discs, lumbar spine denied. 

An initial rating of 50 percent, and no higher, for chronic migraines is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


